The judgment of the court was pronounced by
Kim, J.
On tho day fixed for the trial of this cause the counsel for the plaintiff suggested orally the death of the plaintiff, but declined supporting the suggestion by his affidavit, or further to appear in the cause. The plaintiff was thereupon called, and failing to appear, a judgment was rendered as in case of non-suit, from which the security on the sequestration bond has appealed.
It is true, as contended, that actions do not abate in consequence of the death of parties; but some evidence of the alleged death must be exhibited before courts can be required to suspend further proceedings, or authorize new parties to be made. The suggestion of the plaintiff’s death should have been supported by the affidavit of the attorney or by other testimony, rendering the death at least probable. In the absence of such evidence, the judge did not, in our opinion, err, in dismissing the action. C. P. arts. 21, 361. Babcock v. Williams, 10 La. 396. This conclusion renders it unnecessary to consider the motion to dismiss this appeal. Judgment affirmed.